Case 18-63003-jwc       Doc 37    Filed 01/25/19 Entered 01/25/19 09:41:17              Desc Main
                                  Document Page 1 of 4




  IT IS ORDERED as set forth below:



   Date: January 24, 2019
                                                     _________________________________

                                                               Jeffery W. Cavender
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

  IN RE:                                           CASE NO. 18-63003-JWC

  NICHOLE JACQUELLE ROSE-TURNER,                   CHAPTER 7

           Debtor.


                                           ORDER

       THIS MATTER is before the Court on the Motion to Re-Open Chapter 7 Case (Doc. No.

33) (the “Motion”) filed by Debtor Nichole Jacquelle Rose-Turner (“Debtor”) on December 12,

2018, in the above-captioned chapter 7 bankruptcy case (the “Bankruptcy Case”). Debtor also

filed a request to waive the fee to reopen the case (Doc. No. 34) (the “Fee Waiver Application”).


                                               1
Case 18-63003-jwc       Doc 37     Filed 01/25/19 Entered 01/25/19 09:41:17           Desc Main
                                   Document Page 2 of 4


The Court held a hearing on the Motion on January 17, 2019 (the “Hearing”).

       Debtor filed this Bankruptcy Case on August 6, 2018 (the “Petition Date”). Debtor listed

Chrysler Capital (“Chrysler”) with mailing address P.O. Box 961278, Ft. Worth, TX 76161-1278

(the “Chrysler Address”) in her initial list of creditors filed with her petition. See Doc. No. 1.

The Court served a notice of the Bankruptcy Case on all creditors listed on the creditor list,

including Chrysler at the Chrysler Address. See Doc. No. 13. Debtor filed her schedules on

August 8, 2018. See Doc. No. 20. In Schedule A/B, Debtor scheduled an ownership interest in

a 2017 Chrysler 200 (the “Vehicle”) with a current value of $15,000. Debtor claimed her interest

in the car as exempt on Schedule C. Debtor did not include Chrysler as a secured or unsecured

creditor in either Schedule D or E/F. On September 12, 2018, however, Debtor filed an amended

Schedule D (Doc. No. 27) that included Chrysler as a secured creditor, scheduling a claim of

$22,322.88 secured by the Vehicle. Debtor included with Schedule D a certificate of service that

she mailed the amended Schedule D to Chrysler at the Chrysler Address. On September 13, 2018,

the chapter 7 trustee filed a report of no distribution. On November 27, 2018, the Court entered

an order granting Debtor a discharge under section 727 of title 11 of the United States Code and

closing the estate (Doc. No. 32) (the “Discharge Order”). The Court served the Discharge Order

on Chrysler at the Chrysler Address. See Doc. No. 32.

       At the Hearing, Debtor indicated that Chrysler repossessed the Vehicle subsequent to filing

her Bankruptcy Case, to which she had no objection. She further indicated, however, that

representatives of Chrysler continue to seek collection from her personally on a deficiency claim

in connection with the Vehicle. Debtor filed the current Motion to reopen the Bankruptcy Case

to remove the Vehicle from the property claimed as exempt on Schedule C because she was


                                                2
Case 18-63003-jwc            Doc 37       Filed 01/25/19 Entered 01/25/19 09:41:17                     Desc Main
                                          Document Page 3 of 4


concerned that inclusion of the Vehicle on Schedule C may have affected the discharge of

Chrysler’s claims against her personally.

         Pursuant to § 350 of the Bankruptcy Code, the Court may reopen a bankruptcy case “to

administer assets, to accord relief to the debtor, or for other cause.”                     11 U.S.C. § 350(b).

Allowing Debtor to reopen the Bankruptcy Case to amend her Schedule C, however, will not

accord her any relief. Pursuant to § 727 of the Bankruptcy Code, “except as provided in section

523 of this title, a discharge under subsection (a) of this section discharges the debtor from all

debts that arose before the date of the order for relief under this chapter . . . .” 11 U.S.C. § 727(b).

There is no exception to discharge for debts related to property claimed as exempt by a debtor.

The Court therefore finds no basis to reopen the Bankruptcy Case at this time because amending

Schedule C will have no effect on whether Chrysler’s claim against Debtor was discharged. 1 This

Order, however, is without prejudice to Debtor’s right to seek to reopen the Bankruptcy Case if

any creditor, including Chrysler, violates the Discharge Order or to seek any appropriate relief in

the future. Because the Court is denying the Motion to reopen the Bankruptcy Case, the Fee

Waiver Application is moot.

         Accordingly,

         IT IS ORDERED that the Motion be and is hereby DENIED.

         IT IS FURTHER ORDERED that the Fee Waiver Application is denied as moot.

         The Clerk’s Office is directed to serve a copy of this Order upon Debtor, the Chapter 7




1
  Upon review of the record, it appears to the Court that any claim Chrysler may have against Debtor personally in
connection with the Vehicle was in fact discharged in her Bankruptcy Case. The Motion filed by Debtor, however,
does not ask the Court to determine whether Chrysler’s claim was in fact discharged, and even if it did ask for such a
determination, a review of the record shows that Debtor failed to serve notice of the Motion on Chrysler. The Court
therefore is not making any conclusive determination of whether Chrysler’s claim was discharged.
                                                          3
Case 18-63003-jwc       Doc 37     Filed 01/25/19 Entered 01/25/19 09:41:17   Desc Main
                                   Document Page 4 of 4


Trustee, and all parties on the mailing matrix.

                                     END OF DOCUMENT




                                                  4
